DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is in response to correspondence filed 15 January 2021 in reference to application 17/148,638.  Claims 2-16 are pending and have been examined.

Response to Amendment
The amendment filed 15 January 2021 has been accepted and considered in this office action.  Claims 1 have been cancelled and claims 2-16 added.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 2-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 9,653,084. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-10 of 9,653,084 anticipate the claims of the instant application as laid out in the chart below.

Instant Application
US Patent 9,653,084
Claim 2: An apparatus for generating two or more audio output channels from three or more audio input channels, wherein the apparatus comprises: 
Claim 1: An apparatus for generating two or more audio output channels from three or more audio input channels, wherein the apparatus comprises:
a receiving interface for receiving the three or more audio input channels and for receiving side information, and 
a receiving interface that receives the three or more audio input channels and that receives side information, and
a downmixer for downmixing the three or more audio input channels depending on the side information to acquire the two or more audio output channels,
a downmixer that downmixes the three or more audio input channels depending on the side information using a weight for each audio input channel to obtain the two or more audio output channels,
wherein the number of the audio output channels is smaller than the number of the audio input channels, and 
wherein the number of the audio output channels is smaller than the number of the audio input channels,
wherein the side information indicates a characteristic of at least one of the three or more audio input channels, or a characteristic of one or more sound waves recorded within the one or more audio input channels, or a characteristic of one or more sound sources which emitted one or more sound waves recorded within the one or more audio input channels.
wherein the side information indicates a characteristic of at least one of the three or more audio input channels, or a characteristic of one or more sound waves recorded within the one or more audio input channels, or a characteristic of one or more sound sources which emitted one or more sound waves recorded within the one or more audio input channels,
Claim 3: An apparatus according to claim 2, wherein the downmixer is configured to generate each audio output channel of the two or more audio output channels by modifying at least two audio input channels of the three or more audio input channels depending on the side information to acquire a group of modified audio channels, and by combining each modified audio channel of said group of modified audio channels to acquire said audio output channel.
Claim 2: An apparatus according to claim 1, wherein the downmixer is configured to generate each audio output channel of the two or more audio output channels by modifying at least two audio input channels of the three or more audio input channels depending on the side information to acquire a group of modified audio channels, and by combining each modified audio channel of said group of modified audio channels to acquire said audio output channel.
Claim 4: An apparatus according to claim 3, wherein the downmixer is configured to generate each audio output channel of the two or more audio output channels by modifying each audio input channel of the three or more audio input channels depending on the side information to acquire the group of modified audio channels, and by combining each modified audio channel of said group of modified audio channels to acquire said audio output channel.
Claim 3: An apparatus according to claim 2, wherein the downmixer is configured to generate each audio output channel of the two or more audio output channels by modifying each audio input channel of the three or more audio input channels depending on the side information to acquire the group of modified audio channels, and by combining each modified audio channel of said group of modified audio channels to acquire said audio output channel
Claim 5: An apparatus according to claim 3, wherein the downmixer is configured to generate each audio output channel of the two or more audio output channels by generating each modified audio channel of the group of modified audio channels by determining a weight depending on an audio input channel of the one or more audio input channels and depending on the side information and by applying said weight on said audio input channel.
Claim 2: An apparatus according to claim 2, wherein the downmixer is configured to generate each audio output channel of the two or more audio output channels by generating each modified audio channel of the group of modified audio channels by determining a weight depending on an audio input channel of the one or more audio input channels and depending on the side information and by applying said weight on said audio input channel.
Claim 6: An apparatus according to claim 2, wherein the side information indicates an amount of ambience of each of the three or more audio input channels, and 
Claim 1: wherein the side information includes an amount of ambience of each of the three or more audio input channels, and 
wherein the downmixer is configured to downmix the three or more audio input channels depending on the amount of ambience of each of the three or more audio input channels to acquire the two or more audio output channels.
wherein the downmixer downmixes the three or more audio input channels depending on the amount of ambience of each of the three or more audio input channels to obtain the two or more audio output channels
Claim 7: An apparatus according to claim 2, wherein the side information indicates a diffuseness of each of the three or more audio input channels or a directivity of each of the three or more audio input channels, and 
Claim 5: An apparatus according to claim 1, wherein the side information indicates a diffuseness of each of the three or more audio input channels or a directivity of each of the three or more audio input channels, and 
wherein the downmixer is configured to downmix the three or more audio input channels depending on the diffuseness of each of the three or more audio input channels or depending on the directivity of each of the three or more audio input channels to acquire the two or more audio output channels.
wherein the downmixer is configured to downmix the three or more audio input channels depending on the diffuseness of each of the three or more audio input channels or depending on the directivity of each of the three or more audio input channels to acquire the two or more audio output channels.
Claim 8: An apparatus according to claim 2, wherein the side information indicates a direction of arrival of the sound, and 
Claim 6: An apparatus according to claim 1, wherein the side information indicates a direction of arrival of the sound, and 
wherein the downmixer is configured to downmix the three or more audio input channels depending on the direction of arrival of the sound to acquire the two or more audio output channels.
wherein the downmixer is configured to downmix the three or more audio input channels depending on the direction of arrival of the sound to acquire the two or more audio output channels.
Claim 9: An apparatus according to claim 2, wherein each of the two or more audio output channels is a loudspeaker channel for steering a loudspeaker.
Claim 1: wherein the apparatus feeds each of the two or more audio output channels into a loudspeaker.
Claim 10: An apparatus according to claim 2, wherein the apparatus is configured to feed each of the two or more audio output channels into a loudspeaker of a group of two or more loudspeakers, 
Claim 1: wherein the apparatus feeds each of the two or more audio output channels into a loudspeaker of a group of two or more loudspeakers, 
wherein the downmixer is configured to downmix the three or more audio input channels depending on each assumed loudspeaker position of a first group of three or more assumed loudspeaker positions and depending on each actual loudspeaker position of a second group of two or more actual loudspeaker positions to acquire the two or more audio output channels, 
wherein the downmixer downmixes the three or more audio input channels depending on each assumed loudspeaker position of a first group of three or more assumed loudspeaker positions and depending on each actual loudspeaker position of a second group of two or more actual loudspeaker positions to obtain the two or more audio output channels
wherein each actual loudspeaker position of the second group of two or more actual loudspeaker positions indicates a position of a loudspeaker of the group of two or more loudspeakers.
wherein each actual loudspeaker position of the second group of two or more actual loudspeaker positions indicates a position of a loudspeaker of the group of two or more loudspeakers,
Claim 11: An apparatus according to claim 10, wherein each audio input channel of the three or more audio input channels is assigned to an assumed loudspeaker position of the first group of three or more assumed loudspeaker positions, 
Claim 11: wherein each audio output channel of the two or more audio output channels is assigned to an actual loudspeaker position of the second group of two or more actual loudspeaker positions,
wherein each audio output channel of the two or more audio output channels is assigned to an actual loudspeaker position of the second group of two or more actual loudspeaker positions, and
wherein each audio output channel of the two or more audio output channels is assigned to an actual loudspeaker position of the second group of two or more actual loudspeaker positions,
wherein the downmixer is configured to generate each audio output channel of the two or more audio output channels depending on at least two of the three or more audio input channels, depending on the assumed loudspeaker position of each of said at least two of the three or more audio input channels and depending on the actual loudspeaker position of said audio output channel.
wherein the downmixer generates each audio output channel of the two or more audio output channels depending on at least two of the three or more audio input channels, depending on the assumed loudspeaker position of each of said at least two of the three or more audio input channels and depending on the actual loudspeaker position of said audio output channel
Claim 12: An apparatus according to claim 1, wherein each of the three or more audio input channels comprises an audio signal of an audio object of three or more audio objects, 
Claim 1: wherein the apparatus feeds each of the two or more audio output channels into a loudspeaker of a group of two or more loudspeakers,
wherein the side information comprises, for each audio object of the three or more audio objects, an audio object position indicating a position of said audio object, and 
wherein each audio output channel of the two or more audio output channels is assigned to an actual loudspeaker position of the second group of two or more actual loudspeaker positions,
wherein the downmixer is configured to downmix the three or more audio input channels depending on the audio object position of each of the three or more audio objects to acquire the two or more audio output channels.
wherein the downmixer generates each audio output channel of the two or more audio output channels depending on at least two of the three or more audio input channels, depending on the assumed loudspeaker position of each of said at least two of the three or more audio input channels and depending on the actual loudspeaker position of said audio output channel
Claim 13: An apparatus according to claim 2, whererin the downmixer is configured to downmix four or more audio input channels depending on the side information to acquire three or more audio output channels.
Claim 7: An apparatus according to claim 1, wherein the downmixer is configured to downmix four or more audio input channels depending on the side information to obtain three or more audio output channels.
Claim 14: A system comprising: 
Claim 8: A system comprising: 
an encoder for encoding three or more unprocessed audio channels to acquire three or more encoded audio channels, and for encoding additional information on the three or more unprocessed audio channels to acquire side information, and 
an encoder that encodes three or more unprocessed audio channels to obtain three or more encoded audio channels, and that encodes additional information on the three or more unprocessed audio channels to acquire side information, and 
an apparatus according to claim 1 for receiving the three or more encoded audio channels as three or more audio input channels, for receiving the side information, and for generating, depending on the side information, two or more audio output channels from the three or more audio input channels.
an apparatus according to claim 1 that receives the three or more encoded audio channels as three or more audio input channels, that receives the side information, and that generates, depending on the side information, two or more audio output channels from the three or more audio input channels.
Claim 15: A method for generating two or more audio output channels from three or more audio input channels, wherein the method comprises: 
Claim 9: A method for generating two or more audio output channels from three or more audio input channels, wherein the method comprises: 
receiving the three or more audio input channels and receiving side information, and 
receiving the three or more audio input channels and receiving side information, and 
downmixing the three or more audio input channels depending on the side information to acquire the two or more audio output channels, 37
downmixing the three or more audio input channels depending on the side information using a weight for each audio input channel to obtain the two or more audio output channels, 
wherein the number of the audio output channels is smaller than the number of the audio input channels, and 
wherein the number of the audio output channels is smaller than the number of the audio input channels, and 
wherein the side information indicates a characteristic of at least one of the three or more audio input channels, or a characteristic of one or more sound waves recorded within the one or more audio input channels, or a characteristic of one or more sound sources which emitted one or more sound waves recorded within the one or more audio input channels.
wherein the side information indicates a characteristic of at least one of the three or more audio input channels, or a characteristic of one or more sound waves recorded within the one or more audio input channels, or a characteristic of one or more sound sources which emitted one or more sound waves recorded within the one or more audio input channels, 
Claim 16: A non-transitory computer readable medium including a computer program for implementing the method of claim 15 when being executed on a computer or processor.
Claim 10: A non-transitory computer readable medium comprising a computer program for implementing the method of claim 9 when being executed on a computer or a signal processor.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Goodwin et al. (US PAP 2007/0269063).

Consider claim 2, Goodwin teaches an apparatus for generating two or more audio output channels from three or more audio input channels (figures 2,3,11,13, and 15), wherein the apparatus comprises: 
a receiving interface for receiving the three or more audio input channels and for receiving side information (i.e. figure 3, input 302), and 
a downmixer for downmixing the three or more audio input channels depending on the side information to acquire the two or more audio output channels (figure 308, downmixer), 
wherein the number of the audio output channels is smaller than the number of the audio input channels (figure 3, paragraph 31, dowmixed channels), and 
wherein the side information indicates a characteristic of at least one of the three or more audio input channels, or a characteristic of one or more sound waves recorded within the one or more audio input channels, or a characteristic of one or more sound sources which emitted one or more sound waves recorded within the one or more audio input channels (0044,45,51,61,98,124 ambiance etc.).

Consider claim 3, Goodwin teaches an apparatus according to claim 2, wherein the downmixer is configured to generate each audio output channel of the two or more audio output channels by modifying at least two audio input channels of the three or more audio input channels depending on the side information to acquire a group of modified audio channels, and by combining each modified audio channel of said group of modified audio channels to acquire said audio output channel (figure 3, spatial analysis cues downmix processing, 0047).

Consider claim 4, Goodwin teaches an apparatus according to claim 3, wherein the downmixer is configured to generate each audio output channel of the two or more audio output channels by modifying each audio input channel of the three or more audio input channels depending on the side information to acquire the group of modified audio channels, and by combining each modified audio channel of said group of modified audio channels to acquire said audio output channel (figure 3, spatial analysis cues downmix processing, 0047).

Consider claim 5, Goodwin teaches an apparatus according to claim 3, wherein the downmixer is configured to generate each audio output channel of the two or more audio output channels by generating each modified audio channel of the group of modified audio channels by determining a weight depending on an audio input channel of the one or more audio input channels and depending on the side information and by applying said weight on said audio input channel (figure 3, spatial analysis cues downmix processing, 0047, figure 8 and 9, spatial parameters used to mix.).

Consider claim 6, Goodwin teaches an apparatus according to claim 2, wherein the side information indicates an amount of ambience of each of the three or more audio input channels, and wherein the downmixer is configured to downmix the three or more audio input channels depending on the amount of ambience of each of the three or more audio input channels to acquire the two or more audio output channels (0091, ambient parameters).

Consider claim 7, Goodwin teaches an apparatus according to claim 2, wherein the side information indicates a diffuseness of each of the three or more audio input channels or a directivity of each of the three or more audio input channels, and wherein the downmixer is configured to downmix the three or more audio input channels depending on the diffuseness of each of the three or more audio input channels or depending on the directivity of each of the three or more audio input channels to acquire the two or more audio output channels (0051, spatial cues, 0124, perceived location of sounds).

Consider claim 8, Goodwin teaches an apparatus according to claim 2, wherein the side information indicates a direction of arrival of the sound, and wherein the downmixer is configured to downmix the three or more audio input channels depending on the direction of arrival of the sound to acquire the two or more audio output channels (0051, spatial cues, 0124, perceived location of sounds).

Consider claim 9, Goodwin teaches An apparatus according to claim 2, wherein each of the two or more audio output channels is a loudspeaker channel for steering a loudspeaker (0048 output loudspeaker layout).

Consider claim 10, Goodwin teaches An apparatus according to claim 2, wherein the apparatus is configured to feed each of the two or more audio output channels into a loudspeaker of a group of two or more loudspeakers, wherein the downmixer is configured to downmix the three or more audio input channels depending on each assumed loudspeaker position of a first group of three or more assumed loudspeaker positions and depending on each actual loudspeaker position of a second group of two or more actual loudspeaker positions to acquire the two or more audio output channels, wherein each actual loudspeaker position of the second group of two or more actual loudspeaker positions indicates a position of a loudspeaker of the group of two or more loudspeakers (0029,0063, 0099, 0124 loudspeaker positions, adjusting downmix to output speaker positions).

Consider claim 11, Goodwin teaches an apparatus according to claim 10, wherein each audio input channel of the three or more audio input channels is assigned to an assumed loudspeaker position of the first group of three or more assumed loudspeaker positions, wherein each audio output channel of the two or more audio output channels is assigned to an actual loudspeaker position of the second group of two or more actual loudspeaker positions, and wherein the downmixer is configured to generate each audio output channel of the two or more audio output channels depending on at least two of the three or more audio input channels, depending on the assumed loudspeaker position of each of said at least two of the three or more audio input channels and depending on the actual loudspeaker position of said audio output channel (0029,0063, 0099, 0124 loudspeaker positions, adjusting downmix to output speaker positions).

Consider claim 12, Goodwin teaches an apparatus according to claim 2, wherein each of the three or more audio input channels comprises an audio signal of an audio object of three or more audio objects, wherein the side information comprises, for each audio object of the three or more audio objects, an audio object position indicating a position of said audio object, and wherein the downmixer is configured to downmix the three or more audio input channels depending on the audio object position of each of the three or more audio objects to acquire the two or more audio output channels (0051, spatial cues, 0124, perceived location of sounds).

Consider claim 13, Goodwin teaches an apparatus according to claim 2, wherein the downmixer is configured to downmix four or more audio input channels depending on the side information to acquire three or more audio output channels (0031, M and N channels, which may be any arbitrary number).

Consider claim 14, Goodwin teaches a system comprising: 
an encoder for encoding three or more unprocessed audio channels to acquire three or more encoded audio channels, and for encoding additional information on the three or more unprocessed audio channels to acquire side information (figure 15, audio coder), and 
an apparatus according to claim 2 for receiving the three or more encoded audio channels as three or more audio input channels, for receiving the side information, and for generating, depending on the side information, two or more audio output channels from the three or more audio input channels (see rejection above, also figure 15).

Consider claim 15, Goodwin teaches a method for generating two or more audio output channels from three or more audio input channels, wherein the method comprises: 
receiving the three or more audio input channels and receiving side information (i.e. figure 3, input 302), and 
downmixing the three or more audio input channels depending on the side information to acquire the two or more audio output channels (figure 308, downmixer), 37 
wherein the number of the audio output channels is smaller than the number of the audio input channels (figure 3, paragraph 31, dowmixed channels), and 
wherein the side information indicates a characteristic of at least one of the three or more audio input channels, or a characteristic of one or more sound waves recorded within the one or more audio input channels, or a characteristic of one or more sound sources which emitted one or more sound waves recorded within the one or more audio input channels (0044,45,51,61,98,124 ambiance etc.).

Consider claim 16, Goodwin teaches a non-transitory computer readable medium including a computer program for implementing the method of claim 15 when being executed on a computer or processor (figures 2,3,11,13, and 15, processors and mediums ubiquitous way to implement audio coding systems).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed on the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655